Citation Nr: 0836156	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for depression, to 
include as secondary to the claimed low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965 and from March 1970 to March 1977 and apparently 
also had a period of Reserve service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board previously remanded this case in September 2006 and 
March 2008.  At the time of the March 2008 remand, the claims 
on appeal also included entitlement to service connection for 
a deviated nasal septum.  This claim, however, was later 
granted in a May 2008 rating decision and is accordingly no 
longer on appeal.


FINDINGS OF FACT

1.  The veteran's claimed low back disorder has not been 
shown to have been first manifest in service or for many 
years thereafter.

2.  The veteran's claimed depression has not been shown to 
have been first manifest in service or for many years 
thereafter; moreover, as service connection has not been 
established for a low back disorder, further consideration of 
whether the depression was caused or permanently worsened by 
that disorder is not warranted. 




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Depression was not incurred in or aggravated by service, 
or as secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2001 and September 2006.  As the initial letter was 
issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the September 2006 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The Board notes that the provisions 
governing this presumption cover psychoses, but not such mood 
disorders as depression.  See also 38 C.F.R. § 4.130 
(including classifications of mental disorders for rating 
purposes).

III.  Low back disorder

The Board has reviewed the veteran's service medical records 
and observes that he was treated for back complaints on 
several occasions.  In April 1963, he complained of low back 
pain for four or five days' duration and was diagnosed with 
chronic back strain.  X-rays from that month showed 
incomplete fusion on the first sacral segment, probably with 
no clinical significance.  In October 1964, he had muscle 
spasm and tenderness at L5 and was diagnosed with low back 
syndrome.  In September 1976, he was treated on several 
occasions for symptoms including low back spasms, chronic low 
back pain, and radiation to the buttocks.  X-rays from 
September 1976 showed mild scoliosis of the thoracic spine 
and slight narrowing of L5-S1, with demineralization normal.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
dates from January 1982, when he was seen for a history of 
developing pain in the low back and left leg after jumping 
off a machine.  He was hospitalized in February 1982, found 
to have a significant disc rupture at L4 and L5 on the left, 
and underwent a microsurgical laminotomy, foraminotomy, and 
discectomy at the L4-L5 space on the left side.  He underwent 
revision disc surgery to the lower lumbar spine in January 
1995.

In May 2007, the veteran underwent a VA spine examination, 
conducted by an examiner who reviewed the claims file.  This 
examiner noted the veteran's post-service surgical procedures 
and rendered a diagnosis of degenerative disc disease of the 
lumbar spine, with operative procedures in 1982, 1994, and 
2000.  Back pain, severe disability, marked decreased range 
of motion, and no current progression were also noted.  The 
examiner further commented that "[t]he onset of his pain was 
first perceived in 1985" and that, as there was no diagnosis 
of a lumbar disease problem, it was less likely than not that 
the veteran's injury was incurred during his period of 
service.

In view of the Board's remand request, a second VA spine 
examination was conducted in April 2008, again by an examiner 
who reviewed the claims file.  This examiner did note the in-
service x-ray finding of slight narrowing of L5-S1, as well 
as the veteran's course of post-service medical treatment.  A 
diagnosis of ruptured discs at L4-L5, status post three 
surgeries in 1982, 1984, and 1997, with chronic low back pain 
with radicular pain in the left leg, was rendered.  The 
examiner found that there was not enough evidence in the 
service medical records to indicate that the veteran's lumbar 
spine disc disease started in the military, noting the 
absence of service medical records from 1963 to 1965.  
Consequently, the examiner rendered the opinion that the 
veteran's low back disorder was less likely than not related 
to military service.

The Board has reviewed the competent medical evidence of 
record cited above and is aware that the veteran was treated 
for back problems on multiple occasions in service, with a 
finding of slight narrowing of L5-S1 upon x-ray in September 
1976.  That notwithstanding, the claims file is entirely 
devoid of competent medical evidence suggesting a causal link 
between the veteran's current lumbar spine disorder, 
apparently first treated in January 1982, and any in-service 
injury or disease.  In this regard, the Board notes that both 
VA examination reports addressing this claim contain 
unfavorable nexus opinions.  While the first report has 
shortcomings insofar as an incorrect date of onset (1985) is 
indicated, and the in-service treatment was not referenced, 
the latter examination report is of much greater probative 
value because of the more thorough and accurate description 
of the medical evidence contained in the claims file.  The 
veteran has presented no medical documentation to the 
contrary.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2005 hearing testimony.  During this hearing, he 
asserted that there was a causal relationship between 
multiple in-service physical assaults and his disorder.  Even 
if the veteran's recent testimony could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the opinion of the April 2008 VA 
examiner, who had an opportunity to review the claims file 
and thus based his opinion on a complete medical history.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, neither the veteran nor the 
other individuals who have provided lay statements in support 
of his claim have been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, these lay opinions do not constitute competent 
medical evidence and lack probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Depression

Preliminarily, the Board notes that the veteran has claimed 
that his depression was incurred as secondary to his low back 
disorder.  Under VA regulations, disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   However, as 
the Board has determined that service connection is not 
warranted for the veteran's low back disorder, there is no 
basis whatsoever for further consideration of 38 C.F.R. 
§ 3.310.  Rather, the Board will proceed to address this 
claim as a direct service connection claim, with the 
underlying question being whether depression was incurred or 
aggravated as a consequence of service.

In this case, as indicated in the September hearing 
testimony, the veteran has not stressed the contention that 
his depression was of in-service onset.  Rather, he asserted 
that he commenced treatment with a psychologist in the late 
1990s or in early 2000 in view of his spinal problems.  

Indeed, the earliest treatment record for this current 
disorder is a December 1999 report, included with the 
veteran's Social Security Administration records, indicating 
major depression secondary to the Axis III diagnosis of 
chronic pain syndrome related to a back injury.  

In May 2007, the veteran underwent a VA examination to 
ascertain whether any current psychiatric disorders, to 
include depression, were (1) the result of the veteran's 
lower back or neck disabilities and/or medications described 
for them; or (2) the result of service or any incident 
therein.  During the examination, the veteran reported that 
he became very depressed after back surgery in 2000, as he 
had been told by his doctor that he would not be able to work 
again.  The examiner rendered an Axis I diagnosis of major 
depressive disorder, single episode, in partial remission.  
An Axis III diagnosis of neck and back injuries was also 
rendered, and the examiner noted that, while the depression 
did not appear to be the direct result of neck and back 
injuries, it did appear to be a direct result of his 
inability to work.  Therefore, it was possible to make a 
linear connection between these "injuries incurred during 
the service" and depression.  The examiner separately 
stated, however, that the veteran's depression did not appear 
to be a result of his period of active service or any 
incident therein.

The Board is aware that the examiner who conducted the May 
2007 VA psychiatric examination had access to the veteran's 
VA records, but not his claims file.  Nevertheless, the Board 
finds that a further examination, with an etiology opinion 
based on a claims file review, is not necessary for several 
reasons.  First, as indicated above, consideration of this 
case is not warranted under 38 C.F.R. § 3.310, as service 
connection has not been established for a low back disorder; 
likewise, service connection for residuals of a neck injury 
was denied in a March 2008 Board decision.  The Board also 
notes that there is no competent medical evidence, or indeed 
any specific allegation, linking the veteran's claimed 
depression to service and no reasonable possibility that a 
further VA examination and medical opinion would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that a further examination, with an etiology opinion, 
is not "necessary" under 38 U.S.C.A. § 5103A(d).  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Moreover, the Board again notes that the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for depression, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for depression, to include 
as secondary to the claimed low back disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


